Citation Nr: 0404801	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970 and in Army Reserve from October 1977 to February 1990.  
The veteran also had service in the Army National Guard from 
March 1990 to March 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 RO decision that continued the 
denial of service connection for arthritis, not otherwise 
specified.  

The Board notes that the veteran has not perfected his appeal 
as an increased rating for the service-connected PTSD and 
service connection for peripheral neuropathy due to herbicide 
exposure.  

The instant matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and is representative if further action is 
required on his part.



REMAND

In his testimony before a Hearing Officer at the RO on March 
20, 2002, the veteran stated that his arthritis affected his 
legs, back, neck, hands and shoulders.  He testified that the 
onset of his arthritic condition was during his military 
service in which he was exposed to varying weather extremes 
and jarring movements from "jumping in and out of 
helicopters."  

The Board notes that the veteran's DD-214 reflects the 
veteran's combat service in the Republic of Vietnam and 
receipt of decorations, including the Combat Infantry Badge 
and Air Medal.  

The veteran also testified to receiving medical treatment 
during periods of active duty for training, but there are no 
medical records that refer to claimed injuries.  The record 
contains the veteran's complete service medical history for 
his period of active duty from August 1967 to  July 1970.  VA 
is required to seek all relevant treatment records.  
38 U.S.C.A. § 5103A (West 2002).  

In light of the veteran's extensive military service, further 
development is necessary to assist the veteran in 
substantiating his claims.  The RO should ask the veteran to 
specify the nature of his injuries and treatment for the 
claimed arthritis from all VA and non-VA health care 
providers and facilities.  He should also specify whether the 
injuries or treatment occurred during a period of active duty 
or active duty for training.  

Also, the Board notes that, while his service medical records 
are negative for any complaints, treatment or diagnoses of 
trauma or arthritis, the veteran is competent to testify to 
his in-service injuries from jumping out of helicopters.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993) (where the issue is 
factual in nature, such as whether an incident or injury 
occurred during service, lay evidence is competent; only 
evidence proceeding from a medically authoritative source is 
competent on medical questions).  

The record contains medical evidence of current arthritic 
involvement, including stenosis and spondylosis of the 
cervical and lumbar spine with radiculopathy, in the form of 
treatment records dated from June 1989 to December 2001.  
However, there is no competent evidence as to whether his 
current arthritis disability is related to the in-service 
injury.  

The veteran in this regard underwent a VA spine examination 
in April 2001.  The examiner noted that no review of medical 
records was conducted because the records had not been made 
available.  The examiner noted that, while there was "no 
definite injury he [the veteran] did have a job in the 
military where he jumped out of helicopters."  

The examiner also noted the veteran's employment history 
dating back to 1972 in which the veteran performed repetitive 
bending and heavy lifting.  The veteran reported bilateral 
paraspinal pain, as well as pain in "all of the joints in my 
[his] body."  He reported having numbness in the ulnar 
aspect of both hands, but not the lower extremities.  

In this case, the April 2001 VA examiner did not review 
evidence in the veteran's claims file and also did not 
provide an opinion regarding the nature and likely etiology 
of the claimed arthritis.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has presented competent testimony to 
the factual nature of his in-service injuries and the record 
contains medical evidence of a current disability.  However, 
a VA examination is necessary to determine whether the 
veteran's current arthritis is related to service.  

Finally, the Board notes that in a May 2000 VA outpatient 
treatment record, the veteran was reported to be "out of 
work" and had "applied for disability through Social 
Security and the VA."  The record does not contain any 
disability determination letter, and there is no record of 
clinical evaluations pertaining to an award of Social 
Security Administration (SSA) disability benefits.  

The Board notes that SSA medical records would be relevant to 
his claim at issue in this appeal.  The duty to assist a 
veteran includes obtaining SSA records and giving them 
appropriate weight and consideration in determining whether 
to award or deny his service connection claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), State 
Adjutant General Office/South Carolina 
National Guard, or any other appropriate 
agency, and request the a complete set of 
the veteran's service medical records for 
his US Army Reserve service (from July 
1970 to February 1990) and his service in 
the South Carolina Army National Guard 
(from March 1990 to March 1999).  If no 
service records can be found, or if they 
have been destroyed, specific confirmation 
of that fact should be made.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care facilities 
(hospitals, HMOs, etc.) that have treated 
the veteran for arthritis from July 1970 
to March 1999.  The veteran should be 
provided with release forms and ask that a 
copy be signed and returned for each 
health care provider identified.  

When the veteran responds, the RO should 
obtain records from each health care 
provider the appellant identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran of 
the records that we were unable to obtain, 
including what efforts were made to obtain 
them.  Also, inform the veteran that VA 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  An appropriate period of time 
within which to respond should be 
afforded.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits in or around May 2000.   

4.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed arthritis.  The claims folder 
should be provided to the examiner for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  The examiner 
also should elicit from the veteran and 
record a complete medical history.  Based 
on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has any current arthritis 
disability(ies) that is(are) due to his 
claimed jarring trauma from helicopter 
jumps or the other injuries or events in 
service.  The examiner should also specify 
all affected joints as well as determine 
nature and likely etiology of any 
identified arthritis.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




